DETAILED ACTION
Claims 1 – 32 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022, 11/4/2022, 10/13/2022, 9/26/2022 and 9/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co pending Application No. 17/471,343 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed towards the same functionality.  Comparing claim 1 of the instant application to claim 1 of the ‘343 application, both describe methods consisting of receiving unknown instructions, both determine whether the received instruction is a new instruction, and both convert the received new instruction into at least one old instruction for execution.  Independent claim 17 of the instant application compared to independent claim 11 of the ‘343 both describe a system for receiving an unknown instruction, determining if the received instruction is new and converting the new instruction to at least one old instruction for execution.  Dependent claims 2 – 16 and 18 – 32 are provisionally rejected for at least their dependence upon rejected independent claims above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The independent claims describe receiving an unknown instruction, determining whether the received instruction is a new instruction, and converting the received instruction into at least one old instruction.  The specification makes it clear that old instructions are the instructions natively supported by previous-generation processors are called native instructions, also known as existing instructions or old instructions. The specification makes it clear that new instructions are, compared with a previous-generation processor, the instruction newly supported by the subsequent-generation processor and that the new instruction cannot be recognized by the previous-generation processor, so it is an unknown instruction to the previous- generation processor.  The specification makes it clear that unknown instructions are instructions not natively supported by previous-generation processors.
The omitted steps are:  there is no explanation in the independent claims of how it is determined that the received instruction is a “new instruction”, especially when the specification has defined new instruction as “the new instruction cannot be recognized by the previous-generation processor, so it is an unknown instruction to the previous-generation processor”.  If the new instruction is unknown and cannot be recognized then it is not clear how the determining whether the received instruction is a new instruction can be performed.  The examiner recommends including further limitations in the claims to make it clear how the determination is performed; how an unknown instruction can be determined to be a new instruction if new instructions cannot be recognized.
The dependent claims do not appear to sure the deficiency in the independent claims and are rejected for at least the reasons set forth above regarding the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian (US 9,442,794) teaches the use of unknown instruction exceptions.  Ronen (US 5,701,442) teaches techniques for allowing new instructions of a current generation processor to be used on previous generation processors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181